                 VENABLE LLP
             1   Sarah S. Brooks (SBN 266292)
                 ssbrooks@venable.com
             2   2049 Century Park East, Suite 2300
                 Los Angeles, CA 90067
             3   Telephone: (310) 229-9900
                 Facsimile: (310) 229-9901
             4
                 VENABLE LLP
             5   Frank M. Gasparo (Pro Hac Vice)
                 fmgasparo@venable.com
             6   1270 Avenue of the Americas, 24th Floor
                 New York, New York 10020
             7   Telephone: (212) 307-5500
                 Facsimile: (212) 307-5598
             8
             9   Attorneys for Plaintiff
                 ACORN WEST LLC
           10
           11                              UNITED STATES DISTRICT COURT
           12                         CENTRAL DISTRICT OF CALIFORNIA
           13                         WESTERN DIVISION – LOS ANGELES
           14
           15    ACORN WEST LLC, a California              Case No. 2:18-cv-10568-CJC-SK
                 Limited Liability Company,
           16                                              STIPULATED PROTECTIVE
                                 Plaintiff,                ORDER
           17
                       v.
           18
                 BERKLEY INTERNATIONAL (NC),
           19    LLC, A California Limited Liability
                 Company, BERKLEY
           20    INTERNATIONAL, LLC, an Arizona
                 Limited Liability Company, and
           21    BERKLEY INDUSTRIES, LLC, an
                 Arkansas Limited Liability Company,
           22
                                 Defendants.
           23
           24
           25
           26
           27
           28
016547.0001324
504267.3
                 STIPULATED PROTECTIVE ORDER
             1   1.     PURPOSES AND LIMITATIONS
             2          Disclosure and discovery activity in this action are likely to involve
             3   production of confidential, proprietary, or private information for which special
             4   protection from public disclosure and from use for any purpose other than
             5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
             6   stipulate to and petition the Court to enter the following Stipulated Protective Order
             7   (this “Protective Order” or “Order”). The parties acknowledge that this Order does
             8   not confer blanket protections on all disclosures or responses to discovery and that
             9   the protection it affords from public disclosure and use extends only to the limited
           10    information or items that are entitled to confidential treatment under the applicable
           11    legal principles. The parties further acknowledge, as set forth in Section 13.4
           12    below, that this Stipulated Protective Order does not entitle them to file confidential
           13    information under seal; Local Rule 79-5 sets forth the procedures that must be
           14    followed and the standards that will be applied when a party seeks permission from
           15    the Court to file material under seal.
           16    2.     DEFINITIONS
           17           2.1    Challenging Party: a Party or Non-Party that challenges the
           18    designation of information or items under this Order.
           19           2.2    “CONFIDENTIAL” Information or Items: information (regardless of
           20    how it is generated, stored or maintained) or tangible things that qualify for
           21    protection under Federal Rule of Civil Procedure 26(c).
           22           2.3    Counsel (without qualifier): Outside Counsel of Record (as well as
           23    their support staff).
           24           2.4    Designating Party: a Party or Non-Party that designates information or
           25    items that it produces in disclosures or in responses to discovery as
           26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES
           27    ONLY.”
           28           2.5    Disclosure or Discovery Material: all items or information, regardless
016547.0001324
504267.3                                                                                                 2
                 STIPULATED PROTECTIVE ORDER
             1   of the medium or manner in which they are generated, stored, or maintained
             2   (including, among other things, testimony, transcripts, and tangible things), that are
             3   produced or generated in disclosures or responses to discovery in this matter.
             4         2.6     Expert: a person with specialized knowledge or experience in a matter
             5   pertinent to the litigation who (1) has been retained by a Party or its counsel to
             6   serve as an expert witness or as a consultant in this action, (2) is not a past or
             7   current employee of a Party or of a Party's competitor, and (3) at the time of
             8   retention, is not anticipated to become an employee of a Party or of a Party's
             9   competitor.
           10          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
           11    Information or Items: extremely sensitive “Confidential Information or Items,”
           12    disclosure of which to another Party or Non-Party would create a substantial risk of
           13    serious harm that could not be avoided by less restrictive means.
           14          2.8     Non-Party: any natural person, partnership, corporation, association, or
           15    other legal entity not named as a Party to this action.
           16          2.9     Outside Counsel of Record: attorneys who are not employees of a
           17    party to this action but are retained to represent or advise a party to this action and
           18    have appeared in this action on behalf of that party or are affiliated with a law firm
           19    which has appeared on behalf of that party.
           20          2.10 Party: any party to this action, including all of its officers, directors,
           21    employees, consultants, retained experts, and Outside Counsel of Record (and their
           22    support staffs).
           23          2.11 Producing Party: a Party or Non-Party that produces Disclosure or
           24    Discovery Material in this action.
           25          2.12 Professional Vendors: persons or entities that provide litigation
           26    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
           27    demonstrations, and organizing, storing, or retrieving data in any form or medium)
           28    and their employees and subcontractors.
016547.0001324
504267.3                                                                                                   3
                 STIPULATED PROTECTIVE ORDER
             1         2.13 Protected Material: any Disclosure or Discovery Material that is
             2   designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
             3   ATTORNEYS’ EYES ONLY.”
             4         2.14 Receiving Party: a Party that receives Disclosure or Discovery
             5   Material from a Producing Party.
             6   3.    SCOPE
             7         The protections conferred by this Stipulated Protective Order cover not only
             8   Protected Material (as defined above), but also (1) any information copied or
             9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
           10    compilations of Protected Material; and (3) any testimony, conversations, or
           11    presentations by Parties or their Counsel that might reveal Protected Material.
           12    However, the protections conferred by this Stipulated Protective Order do not cover
           13    the following information: (a) any information that is in the public domain at the
           14    time of disclosure to a Receiving Party or becomes part of the public domain after
           15    its disclosure to a Receiving Party as a result of publication not involving a
           16    violation of this Order, including becoming part of the public record through trial or
           17    otherwise; and (b) any information known to the Receiving Party prior to the
           18    disclosure or obtained by the Receiving Party after the disclosure from a source
           19    who obtained the information lawfully and under no obligation of confidentiality to
           20    the Designating Party. Any use of Protected Material at trial shall be governed by a
           21    separate agreement or order.
           22    4.    DURATION
           23          Even after final disposition of this litigation, the confidentiality obligations
           24    imposed by this Order shall remain in effect until a Designating Party agrees
           25    otherwise in writing or a court order otherwise directs. Final disposition shall be
           26    deemed to be the later of (1) dismissal of all claims and defenses in this action, with
           27    or without prejudice; and (2) final judgment herein after the completion and
           28    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
016547.0001324
504267.3                                                                                                  4
                 STIPULATED PROTECTIVE ORDER
             1   including the time limits for filing any motions or applications for extension of time
             2   pursuant to applicable law.
             3   5.    DESIGNATING PROTECTED MATERIAL
             4         5.1    Exercise of Restraint and Care in Designating Material for Protection.
             5   Each Party or Non-Party that designates information or items for protection under
             6   this Order must take care to limit any such designation to specific material that
             7   qualifies under the appropriate standards. To the extent it is practical to do so, the
             8   Designating Party must designate for protection only those parts of material,
             9   documents, items, or oral or written communications that qualify – so that other
           10    portions of the material, documents, items, or communications for which protection
           11    is not warranted are not swept unjustifiably within the ambit of this Order.
           12          Mass, indiscriminate, or routinized designations are prohibited. Designations
           13    that are shown to be clearly unjustified or that have been made for an improper
           14    purpose (e.g., to unnecessarily encumber or retard the case development process or
           15    to impose unnecessary expenses and burdens on other parties) expose the
           16    Designating Party to sanctions.
           17          If it comes to a Designating Party’s attention that information or items that it
           18    designated for protection do not qualify for protection at all or do not qualify for the
           19    level of protection initially asserted, that Designating Party must promptly notify all
           20    other Parties that it is withdrawing the mistaken designation.
           21          5.2    Manner and Timing of Designations. Except as otherwise provided in
           22    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
           23    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
           24    under this Order must be clearly so designated before the material is disclosed or
           25    produced.
           26          Designation in conformity with this Order requires:
           27          (a) for information in documentary form (e.g., paper or electronic documents,
           28    but excluding transcripts of depositions or other pretrial or trial proceedings), that
016547.0001324
504267.3                                                                                                  5
                 STIPULATED PROTECTIVE ORDER
             1   the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
             2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
             3   protected material. If only a portion or portions of the material on a page qualifies
             4   for protection, the Producing Party also must clearly identify the protected
             5   portion(s) (e.g., by making appropriate markings in the margins) and must specify,
             6   for each portion, the level of protection being asserted.
             7         A Party or Non-Party that makes original documents or materials available
             8   for inspection need not designate them for protection until after the inspecting Party
             9   has indicated which material it would like copied and produced. During the
           10    inspection and before the designation, all of the material made available for
           11    inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
           12    ONLY.” After the inspecting Party has identified the documents it wants copied
           13    and produced, the Producing Party must determine which documents, or portions
           14    thereof, qualify for protection under this Order. Then, before producing the
           15    specified documents, the Producing Party must affix the appropriate legend
           16    (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
           17    ONLY”) to each page that contains Protected Material. If only a portion or portions
           18    of the material on a page qualifies for protection, the Producing Party also must
           19    clearly identify the protected portion(s) (e.g., by making appropriate markings in
           20    the margins) and must specify, for each portion, the level of protection being
           21    asserted.
           22          (b) for testimony given in deposition or in other pretrial or trial proceedings,
           23    that the Designating Party identify on the record, before the close of the deposition,
           24    hearing, or other proceeding, all protected testimony and specify the level of
           25    protection being asserted. When it is impractical to identify separately each portion
           26    of testimony that is entitled to protection and it appears that substantial portions of
           27    the testimony may qualify for protection, the Designating Party may invoke on the
           28    record (before the deposition, hearing, or other proceeding is concluded) a right to
016547.0001324
504267.3                                                                                                   6
                 STIPULATED PROTECTIVE ORDER
             1   have up to 21 days to identify the specific portions of the testimony as to which
             2   protection is sought and to specify the level of protection being asserted. Only those
             3   portions of the testimony that are appropriately designated for protection within the
             4   21 days shall be covered by the provisions of this Protective Order. Alternatively, a
             5   Designating Party may specify, at the deposition or up to 21 days afterwards if that
             6   period is properly invoked, that the entire transcript shall be treated as
             7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
             8   ONLY.”
             9         Parties shall give the other parties notice if they reasonably expect a
           10    deposition, hearing, or other proceeding to include Protected Material so that the
           11    other parties can ensure that only authorized individuals who have signed the
           12    “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
           13    proceedings. The use of a document as an exhibit at a deposition shall not in any
           14    way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
           15    – ATTORNEYS’ EYES ONLY.”
           16          Transcripts containing Protected Material shall have an obvious legend on
           17    the title page that the transcript contains Protected Material, and the title page shall
           18    be followed by a list of all pages (including line numbers as appropriate) that have
           19    been designated as Protected Material and the level of protection being asserted by
           20    the Designating Party. The Designating Party shall inform the court reporter of
           21    these requirements. Any transcript that is prepared before the expiration of a 21-day
           22    period for designation shall be treated during that period as if it had been designated
           23    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
           24    otherwise agreed. After the expiration of that period, the transcript shall be treated
           25    only as actually designated.
           26          (c) for information produced in some form other than documentary and for
           27    any other tangible items, that the Producing Party affix in a prominent place on the
           28    exterior of the container or containers in which the information or item is stored the
016547.0001324
504267.3                                                                                                    7
                 STIPULATED PROTECTIVE ORDER
             1   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
             2   EYES ONLY.” If only a portion or portions of the information or item warrant
             3   protection, the Producing Party, to the extent practicable, shall identify the
             4   protected portion(s) and specify the level of protection being asserted.
             5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
             6   failure to designate qualified information or items does not, standing alone, waive
             7   the Designating Party’s right to secure protection under this Order for such
             8   material. Upon timely correction of a designation, the Receiving Party must make
             9   reasonable efforts to assure that the material is treated in accordance with the
           10    provisions of this Order.
           11    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
           12          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
           13    designation of confidentiality at any time. Unless a prompt challenge to a
           14    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
           15    substantial unfairness, unnecessary economic burdens, or a significant disruption or
           16    delay of the litigation, a Party does not waive its right to challenge a confidentiality
           17    designation by electing not to mount a challenge promptly after the original
           18    designation is disclosed.
           19          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
           20    resolution process by providing written notice of each designation it is challenging
           21    and describing the basis for each challenge. To avoid ambiguity as to whether a
           22    challenge has been made, the written notice must recite that the challenge to
           23    confidentiality is being made in accordance with this specific paragraph of the
           24    Protective Order. The parties shall attempt to resolve each challenge in good faith
           25    and must begin the process by conferring directly (in voice to voice dialogue; other
           26    forms of communication are not sufficient) within 14 days of the date of service of
           27    notice. In conferring, the Challenging Party must explain the basis for its belief that
           28    the confidentiality designation was not proper and must give the Designating Party
016547.0001324
504267.3                                                                                                8
                 STIPULATED PROTECTIVE ORDER
             1   an opportunity to review the designated material, to reconsider the circumstances,
             2   and, if no change in designation is offered, to explain the basis for the chosen
             3   designation. A Challenging Party may proceed to the next stage of the challenge
             4   process only if it has engaged in this meet and confer process first or establishes
             5   that the Designating Party is unwilling to participate in the meet and confer process
             6   in a timely manner.
             7         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
             8   court intervention, the Challenging Party shall file and serve a motion to challenge
             9   the confidentiality designation under Local Rule 7 (and in compliance with Local
           10    Rule 79-5, if applicable) within 21 days of the initial notice of challenge or within
           11    14 days of the parties agreeing that the meet and confer process will not resolve
           12    their dispute, whichever is earlier. Each such motion must be accompanied by a
           13    competent declaration affirming that the movant has complied with the meet and
           14    confer requirements imposed in the preceding paragraph. Failure by the
           15    Challenging Party to make such a motion including the required declaration within
           16    21 days (or 14 days, if applicable) shall automatically waive the challenge.
           17          The burden of persuasion in any such challenge proceeding shall be on the
           18    Designating Party. Frivolous challenges and those made for an improper purpose
           19    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
           20    expose the Challenging Party to sanctions. All parties shall continue to afford the
           21    material in question the level of protection to which it is entitled under the
           22    Producing Party’s designation until the Court rules on the challenge.
           23    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
           24          7.1    Basic Principles. A Receiving Party may use Protected Material that is
           25    disclosed or produced by another Party or by a Non-Party in connection with this
           26    case only for prosecuting, defending, or attempting to settle this litigation. Such
           27    Protected Material may be disclosed only to the categories of persons and under the
           28    conditions described in this Order. When the litigation has been terminated, a
016547.0001324
504267.3                                                                                                 9
                 STIPULATED PROTECTIVE ORDER
             1   Receiving Party must comply with the provisions of Section 14 below (FINAL
             2   DISPOSITION).
             3         Protected Material must be stored and maintained by a Receiving Party at a
             4   location and in a secure manner that ensures that access is limited to the persons
             5   authorized under this Order.
             6         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
             7   otherwise ordered by the Court or permitted in writing by the Designating Party, a
             8   Receiving Party may disclose any information or item designated
             9   “CONFIDENTIAL” only to:
           10                (a) the Receiving Party’s Outside Counsel of Record in this action, as well
           11    as employees of said Outside Counsel of Record to whom it is reasonably necessary
           12    to disclose the information for this litigation and who have signed the
           13    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
           14    A;
           15                (b) the officers, directors, and employees of the Receiving Party to whom
           16    disclosure is reasonably necessary for this litigation and who have signed the
           17    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           18                (c) Experts (as defined in this Order) of the Receiving Party to whom
           19    disclosure is reasonably necessary for this litigation and who have signed the
           20    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           21                (d) the Court and its personnel;
           22                (e) court reporters and their staff, professional jury or trial consultants,
           23    and Professional Vendors to whom disclosure is reasonably necessary for this
           24    litigation and who have signed the “Acknowledgment and Agreement to Be
           25    Bound” (Exhibit A);
           26                (f) during their depositions, witnesses in the action to whom disclosure is
           27    reasonably necessary and who have signed the “Acknowledgment and Agreement
           28    to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
016547.0001324
504267.3                                                                                                    10
                 STIPULATED PROTECTIVE ORDER
             1   ordered by the Court. Pages of transcribed deposition testimony or exhibits to
             2   depositions that reveal Protected Material must be separately bound by the court
             3   reporter and may not be disclosed to anyone except as permitted under this
             4   Protective Order.
             5                  (g) the author or recipient of a document containing the information or a
             6   custodian or other person who otherwise possessed or knew the information.
             7            7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
             8   ONLY”. Unless otherwise ordered by the Court or permitted in writing by the
             9   Designating Party, a Receiving Party may disclose any information or item
           10    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” only to:
           11                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well
           12    as employees of said Outside Counsel of Record to whom it is reasonably necessary
           13    to disclose the information for this litigation and who have signed the
           14    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
           15    A, except that unless otherwise agreed no Outside Counsel who is involved in
           16    competitive decision-making,1 as defined by U.S. Steel v. United States, 730 F.2d
           17    1465, 1468 n.3 (Fed. Cir. 1984), shall have access to Discovery Material designated
           18    as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”;
           19                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
           20    necessary for this litigation, (2) who have signed the “Acknowledgment and
           21    Agreement to Be Bound” (Exhibit A), and (3) who are not a current officer,
           22    director, or employee of a competitor of a Party or anticipated to become one;
           23                   (c) the Court and its personnel;
           24                   (d) court reporters and their staff, professional jury or trial consultants,
           25    and Professional Vendors to whom disclosure is reasonably necessary for this
           26    litigation and who have signed the “Acknowledgment and Agreement to Be
           27
                 1
           28     For the absence of doubt, for the purposes of this Protective Order, “competitive decision-making” shall not include
                 duties traditionally performed by outside counsel with respect to advising the Parties regarding this or other litigation.
016547.0001324
504267.3                                                                                                                                11
                 STIPULATED PROTECTIVE ORDER
             1   Bound” (Exhibit A); and
             2                  (e) the author or recipient of a document containing the information or a
             3   custodian or other person who otherwise possessed or knew the information.
             4   8.         PROSECUTION BAR
             5                       Absent written consent from the Producing Party, any individual who
             6   receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
             7   information shall not be involved in the prosecution of patents or patent
             8   applications relating to the subject matter of this action, including without
             9   limitation the patents asserted in this action and any patent or application claiming
           10    priority to or otherwise related to the patents asserted in this action, before any
           11    foreign or domestic agency, including the United States Patent and Trademark
           12    Office (“the Patent Office”). For purposes of this paragraph, “prosecution” includes
           13    directly or indirectly drafting, amending, advising, or otherwise affecting the scope
           14    or maintenance of patent claims.2 To avoid any doubt, “prosecution” as used in this
           15    paragraph does not include representing a party challenging a patent before a
           16    domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
           17    reexamination or inter partes reexamination). This Prosecution Bar shall begin
           18    when access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
           19    information is first received by the affected individual and shall end two (2) years
           20    after final termination of this action.
          9.21   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           22    OTHER LITIGATION
           23               If a Party is served with a subpoena or a court order issued in other litigation
           24    that compels disclosure of any information or items designated in this action as
           25    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
           26    ONLY,” that Party must:
           27

           28
                 2
                     Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
016547.0001324
504267.3                                                                                                               12
                 STIPULATED PROTECTIVE ORDER
             1                 (a) promptly notify in writing the Designating Party. Such notification
             2   shall include a copy of the subpoena or court order;
             3                 (b) promptly notify in writing the party who caused the subpoena or order
             4   to issue in the other litigation that some or all of the material covered by the
             5   subpoena or order is subject to this Protective Order. Such notification shall include
             6   a copy of this Protective Order; and
             7                 (c) cooperate with respect to all reasonable procedures sought to be
             8   pursued by the Designating Party whose Protected Material may be affected.3
             9            If the Designating Party timely seeks a protective order, the Party served with
           10    the subpoena or court order shall not produce any information designated in this
           11    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
           12    EYES ONLY” before a determination by the court from which the subpoena or
           13    order issued, unless the Party has obtained the Designating Party’s permission. The
           14    Designating Party shall bear the burden and expense of seeking protection in that
           15    court of its confidential material – and nothing in these provisions should be
           16    construed as authorizing or encouraging a Receiving Party in this action to disobey
           17    a lawful directive from another court.
          10.
           18    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
           19    THIS LITIGATION
           20                  (a) The terms of this Order are applicable to information produced by a
           21    Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
           22    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
           23    Non-Parties in connection with this litigation is protected by the remedies and relief
           24    provided by this Order. Nothing in these provisions should be construed as
           25    prohibiting a Non-Party from seeking additional protections.
           26

           27
                 3
                  The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
           28    afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from
                 which the subpoena or order issued.
016547.0001324
504267.3                                                                                                                                13
                 STIPULATED PROTECTIVE ORDER
             1             (b) In the event that a Party is required, by a valid discovery request, to
             2   produce a Non-Party’s confidential information in its possession, and the Party is
             3   subject to an agreement with the Non-Party not to produce the Non-Party’s
             4   confidential information, then the Party shall:
             5                1.     promptly notify in writing the Requesting Party and the Non-
             6   Party that some or all of the information requested is subject to a confidentiality
             7   agreement with a Non-Party;
             8                2.     promptly provide the Non-Party with a copy of the Stipulated
             9   Protective Order in this litigation, the relevant discovery request(s), and a
           10    reasonably specific description of the information requested; and
           11                 3.     make the information requested available for inspection by the
           12    Non-Party and provide the Non-Party the opportunity to designate the information
           13    requested as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
           14    ATTORNEYS’ EYES ONLY” pursuant to Section 5, above.
           15              (c) If the Non-Party fails to object, designate the information requested
           16    pursuant to Section 5, above, or seek a protective order from this Court within 14
           17    days of receiving the notice and accompanying information, the Receiving Party
           18    may produce the Non-Party’s confidential information responsive to the discovery
           19    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
           20    not produce any information in its possession or control that is subject to the
           21    confidentiality agreement with the Non-Party before a determination by the Court.
           22    Absent a court order to the contrary, the Non-Party shall bear the burden and
           23    expense of seeking protection in this Court of its Protected Material.
           24    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
           25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
           26    Protected Material to any person or in any circumstance not authorized under this
           27    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
           28    writing the Designating Party of the unauthorized disclosures, (b) use its best
016547.0001324
504267.3                                                                                                 14
                 STIPULATED PROTECTIVE ORDER
             1   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
             2   person or persons to whom unauthorized disclosures were made of all the terms of
             3   this Order, and (d) request such person or persons to execute the “Acknowledgment
             4   and Agreement to Be Bound” that is attached hereto as Exhibit A.
             5   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             6   PROTECTED MATERIAL
             7         When a Producing Party gives notice to Receiving Parties that certain
             8   inadvertently produced material is subject to a claim of privilege or other
             9   protection, the obligations of the Receiving Parties are those set forth in Federal
           10    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
           11    whatever procedure may be established in an e-discovery order that provides for
           12    production without prior privilege review. Pursuant to Federal Rule of Evidence
           13    502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
           14    of a communication or information covered by the attorney-client privilege or work
           15    product protection, the Parties may incorporate their agreement in a stipulated
           16    protective order submitted to the Court.
           17    13.   MISCELLANEOUS
           18          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
           19    person to seek its modification by the Court in the future.
           20          13.2 Right to Assert Other Objections. By stipulating to the entry of this
           21    Protective Order, no Party waives any right it otherwise would have to object to
           22    disclosing or producing any information or item on any ground not addressed in
           23    this Stipulated Protective Order. Similarly, no Party waives any right to object on
           24    any ground to use in evidence of any of the material covered by this Protective
           25    Order.
           26          13.3 Export Control. Disclosure of Protected Material shall be subject to all
           27    applicable laws and regulations relating to the export of technical data contained in
           28    such Protected Material, including the release of such technical data to foreign
016547.0001324
504267.3                                                                                                 15
                 STIPULATED PROTECTIVE ORDER
             1   persons or nationals in the United States or elsewhere. The Producing Party shall be
             2   responsible for identifying any such controlled technical data, and the Receiving
             3   Party shall take measures necessary to ensure compliance.
             4         13.4 Filing Protected Material. Without written permission from the
             5   Designating Party or a court order secured after appropriate notice to all interested
             6   persons, a Party may not file in the public record in this action any Protected
             7   Material. A Party that seeks to file under seal any Protected Material must comply
             8   with Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
             9   court order authorizing the sealing of the specific Protected Material at issue.
           10    Pursuant to Local Rule 79-5, a sealing order will issue only upon a request
           11    establishing that the Protected Material at issue is privileged, protectable as a trade
           12    secret, or otherwise entitled to protection under the law. If a Receiving Party's
           13    request to file Protected Material under seal pursuant to Local Rule 79-5 is denied
           14    by the Court, then the Receiving Party may file the Protected Material in the public
           15    record pursuant to Local Rule 79-5 unless otherwise instructed by the Court.
           16    14.   FINAL DISPOSITION
           17          Within 60 days after the final disposition of this action, as defined in Section
           18    4 (DURATION), each Receiving Party must return all Protected Material to the
           19    Producing Party or destroy such material. As used in this subdivision, “all Protected
           20    Material” includes all copies, abstracts, compilations, summaries, and any other
           21    format reproducing or capturing any of the Protected Material. Whether the
           22    Protected Material is returned or destroyed, the Receiving Party must submit a
           23    written certification to the Producing Party (and, if not the same person or entity, to
           24    the Designating Party) by the 60 day deadline that (1) identifies (by category, where
           25    appropriate) all the Protected Material that was returned or destroyed and (2)
           26    affirms that the Receiving Party has not retained any copies, abstracts,
           27    compilations, summaries or any other format reproducing or capturing any of the
           28    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
016547.0001324
504267.3                                                                                               16
                 STIPULATED PROTECTIVE ORDER
             1   archival copy of all pleadings, motion papers, trial, deposition, and hearing
             2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
             3   reports, attorney work product, and consultant and expert work product, even if
             4   such materials contain Protected Material. Any such archival copies that contain or
             5   constitute Protected Material remain subject to this Protective Order as set forth in
             6   Section 4 (DURATION).
             7         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             8
                  DATE: October 10, 2019          VENABLE, LLP
             9

           10                                     By: /s/ Sarah S. Brooks
                                                  Sarah S. Brooks
           11
                                                  Frank M. Gasparo (Pro Hac Vice)
           12                                     Attorneys for Plaintiff ACORN WEST LLC
           13

           14     DATE: October 10, 2019          ATKINSON, ANDELSON, LOYA, RUDD &
           15                                     ROMO
           16
                                                  By: /s/ Brian M. Wheeler
           17                                     Brian M. Wheeler
                                                  Joseph K. Lee
           18
                                                  Attorneys for Defendants BERKLEY
           19                                     INTERNATIONAL (NC), LLC; BERKLEY
                                                  INTERNATIONAL, LLC; and BERKLEY
           20
                                                  INDUSTRIES, LLC
           21

           22

           23    IT IS SO ORDERED.
           24
                          October 15, 2019
                 DATED: ______________________ _____________________________________
           25
                                                Steve Kim
           26                                   United States Magistrate Judge
           27

           28
016547.0001324
504267.3                                                                                             17
                 STIPULATED PROTECTIVE ORDER
             1                            SIGNATURE CERTIFICATION
             2         Pursuant to U.S. District Court for the Central District of California Local
             3   Rule 5-4.3.4, I hereby certify that the content of this document is acceptable to
             4   Brian M. Wheeler, counsel for Defendants, that I have obtained Mr. Wheeler’s
             5   authorization to affix their electronic signatures to this document.
             6         I, Sarah S. Brooks attest that all signatories listed, and on whose behalf the
             7   filing is submitted, concur in the filing’s content and have authorized the filing.
             8
                  DATE: October 10, 2019           VENABLE, LLP
             9

           10                                      By: /s/ Sarah S. Brooks
                                                   Sarah S. Brooks
           11
                                                   Frank M. Gasparo (Pro Hac Vice)
           12                                      Attorneys for Plaintiff ACORN WEST LLC
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
016547.0001324
504267.3                                                                                               18
                 STIPULATED PROTECTIVE ORDER
             1                                        EXHIBIT A
             2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
             3                I, _____________________________ [print or type full name], of
             4   _________________ [print or type full address], declare under penalty of perjury
             5   that I have read in its entirety and understand the Stipulated Protective Order that
             6   was issued by the United States District Court for the Central District of California
             7   on _______ [date] in the case of Acorn West LLC v. Berkley International (NC),
             8   LLC; et al., case no. 2:18-cv-10568-CJC-SK. I agree to comply with and to be
             9   bound by all the terms of this Stipulated Protective Order, and I understand and
           10    acknowledge that failure to so comply could expose me to sanctions and
           11    punishment in the nature of contempt. I solemnly promise that I will not disclose in
           12    any manner any information or item that is subject to this Stipulated Protective
           13    Order to any person or entity except in strict compliance with the provisions of this
           14    Stipulated Protective Order.
           15                 I further agree to submit to the jurisdiction of the United States District
           16    Court for the Central District of California for the purpose of enforcing the terms of
           17    this Stipulated Protective Order, even if such enforcement proceedings occur after
           18    termination of this action.
           19                 I hereby appoint __________________________ [print or type full
           20    name] of _______________________________________ [print or type full
           21    address and telephone number] as my California agent for service of process in
           22    connection with this action or any proceedings related to enforcement of this
           23    Stipulated Protective Order.
           24

           25    Date: ___________________________
           26    City and State where sworn and signed: ________________________________
           27
                 Printed name: ______________________________
           28
                 Signature: _________________________________
016547.0001324
504267.3                                                                                              19
                 STIPULATED PROTECTIVE ORDER
